IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-57,059-02


EX PARTE EXZAVIER LAMONT STEVENSON





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 836855-A IN THE 183RD DISTRICT COURT

HARRIS COUNTY



Per Curiam.  


O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Texas Code of Criminal Procedure article 11.071.
	In September 2000, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court
affirmed the judgment and sentence.  Stevenson v. State, 73 S.W.3d 914 (Tex. Crim. App.
2002).
	Applicant presented twenty-nine allegations in his application, all of which affect
only the punishment phase of his trial.  In an application filed subsequent to the instant
case, applicant asserted that he is mentally retarded and that his execution would violate
the United States Supreme Court's opinion in Atkins v. Virginia, 536 U.S. 304 (2002),
holding that the Eighth Amendment prohibits the execution of the mentally retarded.  
	Because we hold on this same day that applicant has proven his mental retardation
claim and reform his sentence to one of life imprisonment, resolution of the allegations in
the instant case have been rendered unnecessary.  Thus, applicant's application is
dismissed as moot.
 	IT IS SO ORDERED THIS THE 21ST DAY OF MARCH, 2007.

Do Not Publish